Ryu AND, Judge,
delivered the opinion of the court.
1. The only question before the court, in this case, is the propriety of the action of the court below in discharging the garnishee, because the denial of the plaintiffs to the answer of the garnishee was not verified by affidavit. In the opinion of this court, such denial need not be on oath; the statute does not require the denial of the answer of a garnishee to be sworn to.
“ The plaintiff may deny the answer of the garnishee, in whole or in part, and the issues shall be tried as ordinary issues between plaintiffs and defendants. ” Attachment Act, 1845, section 32.
Act concerning garnishees, 1846-7, section 3 : “ When a plaintiff shall file his interrogatories to the garnishee, he shall also file a plain and distinct statement of the grounds on which he requires the garnishee to answer, and the garnishee may then plead and defend as he might do, if he were sued for the same cause, by the defendant in the action.”
Practice act, 1849, section 15, article 5 : “ Suits may be brought by attachment in the cases, and conducted in the man*84.ner authorized bj statute in such cases : Provided, that the pleadings and procedure shall be, as near as may be, according to the provisions of this act.” Same act, article 7, section 2 :• “ Every pleading must be subscribed hy the party or his attorney ; and the petition and answer and reply to off-sets must each be verified by the affidavit of the party, his agent or attorney, to the effect, that he believes it and the matters therein as stated to be true,” &e.
■ Now the denial of the answer of the garnishee was not required by the statutes of 1845 and 1847, to be under oath ; nor can we properly assimilate it to the “ petition, answer or reply to off-sets,” under the new code of practice. This court will not, by its decision, increase the quantity of swearing in judicial proceedings, now already sufficiently extended for all practical purposes.
The judgment of the court below is erroneous, and by the concurrence of the other judges it is reversed, and the cause remanded.